In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00155-CR
        ______________________________


FANSCICO JAVIER DAVILA-RODRIGUEZ, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 354th Judicial District Court
                Hunt County, Texas
               Trial Court No. 26,848




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Fanscico Javier Davila-Rodriguez, appellant, has filed with this Court a motion to dismiss

his appeal. The motion is signed by Davila-Rodriguez and by his counsel in compliance with

Rule 42.2(a) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As

authorized by Rule 42.2, we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                                    Jack Carter
                                                    Justice

Date Submitted:       December 11, 2012
Date Decided:         December 12, 2012

Do Not Publish




                                               2